Case 3:18-cv-07797-JSC Document 32 Filed 11/14/19 Page 1 of 2
Case 3:18-cv-07797-JSC Document 32 Filed 11/14/19 Page 2 of 2




                                                    ISTRIC
                                               TES D      TC
                                             TA

                                                                                  O
                                        S




                                                                                   U
                                       ED




                                                                                    RT
               14
                                                               TED
                                   UNIT




                                                     GRAN
                                                                                             R NIA
                                   NO




                                                                                      ley
                                                                 ne Sc   ot t C o r
                                                                                            FO


                                             J u d ge   Jacqueli
                                     RT




                                                                                        LI




                                            ER
                                        H




                                                                                      A




                                                 N                                     C
                                                                   F
                                                     D IS T IC T O
                                                           R
